DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are allowable. The restriction requirement among between species A, B and C , as set forth in the Office action mailed on 10/21/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/2020 is withdrawn.  Claims 6 and 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes have been made to the subject application:
Claim 9:  line 21, “a seventh transistor” has been changed to --the seventh transistor--.
The changes have been made in order to provide proper antecedent basis and to place the application in a condition for allowance.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: the amendment filed 3/25/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a pull-down unit comprising a fourth transistor, a fifth transistor, a sixth transistor, and a seventh transistor, wherein a gate of the fourth transistor receives a third clock signal, a source of the fourth transistor is connected to the drain of the first transistor, a source of the fifth transistor is connected to a drain of the fourth transistor, a source of the sixth transistor and a source of the seventh transistor are connected to the output terminal, a drain of the fifth transistor is connected to a first reference low electric level, a drain of the sixth transistor and a drain of the seventh transistor are connected to a second reference low electric level, and a gate of the seventh transistor is connected to a cascaded reset signal; and a pull-down control unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/30/2021